Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Before the first line of the specification, please insert:--This application is a national stage 371 filing of PCT/CN2016/100263, filed 9/27/2016.--.

	Replace the Abstract, as originally filed, with that attached hereto on a separate sheet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the narrow and specific characteristics required of the crystallization mixture required to enable crystallization and high temperatures and very short crystallization times.  The prior art relied upon explicitly requires a minimum crystallization time of 5 hours.  The specification provides convincing evidence that the product formed by the instant process is materially different from conventionally obtained zeolites.  See Figures 1, 5 and 15, in particular.  The interpretation of claim 5, has been carefully considered.  Claim 1, from which claim 5 depends, requires that the mixture comprise a Si compound comprising a silica gel two or more Si compounds wherein the two or more Si compounds comprise sodium silicate, white carbon black (precipitated silica), amorphous silica powder or fumed silica.  Both claims leave the Si compound open to additional ingredients.  The claims must be read as whole when construing their meaning.  In view of the context provided by the base claim, claim 5 is construed as requiring two or more Si compounds, which include the silica gel recited in claim 1 and at least one member of the Markush group recited in claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        












ABSTRACT

A process for preparing a zeolitic material having a zeolitic framework structure which exhibits a molar ratio (aAl2O3) : SiO2 or a crystalline precursor thereof, comprising (i) pre-paring a mixture comprising H2O, one or more compounds comprising Si from which SiO2 in the zeolitic framework structure is formed, said one or more compounds comprising a silica gel exhibiting a molar ratio (c H2O): SiO2 and optionally one or more compounds comprising Al from which AI2O3 in the zeolitic framework structure is formed; (ii) subjecting the mixture obtained in (i) to crystallization at a crystallization temperature in the range of from 110 to 350 °C, preferably in the range of from 190 to 350 °C, and for a crystallization time in the range of from 0.1 to 48 h, preferably 0.1-3 h.